          Case 2:20-cv-00076-RMP     ECF No. 8    filed 11/02/20   PageID.19 Page 1 of 2




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



2                                                                     Nov 02, 2020
                                                                          SEAN F. MCAVOY, CLERK

3

4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7        ANTOINE B.,
                                                     NO: 2:20-CV-76-RMP
8                                Plaintiff,
                                                     ORDER DISMISSING COMPLAINT
9            v.                                      FOR FAILURE TO STATE A CLAIM

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                 Defendant.
12

13           On May 4, 2020, the Court reviewed the legal sufficiency of Plaintiff Antoine

14   B’s 1 Complaint because Plaintiff is proceeding in forma pauperis. See 28 U.S.C.

15   76§1915(e)(2). When a litigant proceeds in forma pauperis, the district court is

16   required to screen that litigant’s complaint for legal sufficiency and must dismiss the

17   action if it fails to state a claim upon which relief may be granted. Id. Upon review,

18   the Court found that Plaintiff’s Complaint did not state a claim upon which relief

19

20   1
      In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
21   name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
     decision.

     ORDER DISMISSING COMPLAINT FOR FAILURE TO STATE A CLAIM ~ 1
        Case 2:20-cv-00076-RMP      ECF No. 8   filed 11/02/20   PageID.20 Page 2 of 2




1    may be granted because Plaintiff did not allege that the Appeals Council issued a

2    decision in this case or that Plaintiff even sought review from the Appeals Council.

3    ECF No. 7 at 2; see 42 U.S.C. § 405(g); Sims v. Apfel, 530 U.S. 103, 106–107

4    (2000).

5          The Court granted Plaintiff sixty (60) days to submit a First Amended

6    Complaint curing the deficiencies explained in the Court’s Order. ECF No. 7 at 4.

7    The deadline expired on July 6, 2020, and Plaintiff has yet to amend or voluntarily

8    dismiss his Complaint. Therefore, this case will be dismissed for failure to state a

9    claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

10         Accordingly, IT IS HEREBY ORDERED: Plaintiff’s Complaint is

11   DISMISSED WITHOUT PREJUDICE.

12         IT IS SO ORDERED. The District Court Clerk is directed to enter this

13   Order, enter a judgment of dismiss without prejudice, provide a copy to Plaintiff and

14   to counsel, and close this case.

15         DATED November 2, 2020.

16
                                                s/ Rosanna Malouf Peterson
17                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
18

19

20

21


     ORDER DISMISSING COMPLAINT FOR FAILURE TO STATE A CLAIM ~ 2
